AGREEMENT


           THIS AGREEMENT, made this 18th day of September, 2002, by and
between, PHARMACEUTICAL FORMULATIONS INC., 460 Plainfield Avenue, Edison, New
Jersey 08818, a Delaware corporation (the "PFI"), and ICC INDUSTRIES INC., 460
Park Avenue, New York, New York 10022, a New York corporation (the "ICC").

W IT N E S S E T H :

           WHEREAS, ICC has increased its shareholdings from approximately 65%
to approximately 87% of all of the issued and outstanding shares of common stock
of PFI; and

           WHEREAS, ICC is now entitled to include PFI in its consolidated
federal tax return.

           NOW, THEREFORE, in consideration of the foregoing and the covenants
contained herein, the parties agree as follows:

1. ICC shall include PFI in its consolidated federal tax returns beginning with
the return for the short period from December 22, 2001 through December 31,
2001.


2. On each tax return filed by ICC, the tax return for each member of the ICC
consolidated group shall be allocated based on the Individual Taxable Income
Method ("default method"). The tax liability of the group shall be apportioned
among the members of the group in accordance with the ratio which that portion
of the consolidated taxable income attributable to each member of the group
having taxable income bears to the consolidated taxable income [IRS Reg.
§1.552-1(a)(1)].


3. ICC shall compensate PFI for the cash savings generated by ICC's utilization
of PFI's tax losses, either current of through utilization of any net operating
losses to which PFI is entitled.


4. Said compensation by ICC shall be as an offset against amounts due to ICC
from PFI.


5. This Agreement represents the entire understanding between the parties with
regard to the subject matter set forth herein, and may not be altered or amended
unless in writing, signed by both parties.


6. This Agreement shall be governed by the laws of the State of New Jersey, and
any dispute or controversy hereunder that cannot be settled shall be submitted
to arbitration before the American Arbitration Association in New York City
pursuant to the rules of said Association.

           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.



PHARMACEUTICAL FORMULATIONS INC.



By:        /s/ James C. Ingram     
Name:   James C. Ingram
Title:     President ICC INDUSTRIES INC.



By:        /s/ John L. Oram,     
Name:   John L. Oram
Title:     President